Name: Council Regulation (EEC) No 3785/85 of 20 December 1985 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  leather and textile industries
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 366 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3785 / 85 of 20 December 1985 amending , on account of the accession of Spain and Portugal , Regulation (EEC) No 3589 / 82 on common rules for imports of certain textile products originating in third countries 1 ) in Article 11 : ( a ) the following are added in paragraph 3 : 'Spain 7,5 % Portugal 1,5 % '; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 27 and 396 thereof, Having regard to the proposal from the Commission , Whereas pursuant to Articles 183 and 370 of the Act of Accession , the Community has negotiated protocols of adjustment of certain bilateral agreements referred to in those Articles ; Whereas pursuant to Article 27 of the Act of Accession and Annex II thereto , Regulation (EEC) No 3589 / 82 ( 1 ), as last amended by Regulation (EEC) No 3762 / 83 ( 2 ), must be adapted to take account of the accession of the new Member States ; whereas this adaptation is to apply only in respect of the third countries which have negotiated the protocols referred to above ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession , the institutions of the Community may adopt , before accession , the measures referred to in Articles 27 and 396 of the Act of Accession , these measures entering into force only subject to and on the date of the entry into force of that Treaty , ( b ) The following paragraphs are inserted : '3a . For the purposes of applying paragraphs 2 and 3 in 1986 , the preceding calendar year's total imports into the Community shall be calculated on the basis of imports into the Community as constituted on 31 December 1985 , and also imports into Spain and Portugal . Trade between the Community and Spain and Portugal , and also trade between Spain and Portugal themselves , shall not be included in these quantities . 3b . For the purposes of establishing in 1986 the Community limits and the regional limits , other than for Spain and Portugal , if the data for calculating the total quantities of imports into the Community pursuant to paragraph 3a are not available , or if these quantities are lower than those calculated in accordance with the rules used prior to enlargement , the latter shall continue to apply . For the purposes of establishing regional limits for Spain and Portugal , if statistics for 1985 are not available , the total quantities of imports into the Community will be calculated in the same way as provided for in paragraph 3a on the basis of imports in 1984 .'; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3589 / 82 is hereby amended as follows : 2 ) The quantitative limits established in Annex III are hereby amended for 1986 as set out in Annex II to this Regulation . (!) OJ No L 374 , 31 . 12 . 1982 , p . 106 . ( 2 ) OJ No L 380 , 31 . 12 . 1983 , p . 1 . No L 366 / 2 Official Journal of the European Communities 31 . 12 . 85 Article 2 1 . Regulation (EEC ) No 3589 / 82 , as amended by Article 1 , shall apply as from 1 January 1986 only to imports into the Community of textile products originating in the countries listed in Annex I to this Regulation . Article 3 Amendments to the Annexes to this Regulation , which may ­ be necessary to take into account the conclusion , amendment or expiry of agreements with third countries , shall be adopted in accordance with the procedure laid down in Article 15 of Regulation (EEC) No 3589 / 82 . 2 . Regulation (EEC ) No 3589 / 82 in the version in force on 31 December 1985 shall continue to apply to imports into the Community of Ten of textile products originating in the countries listed in Annex II to that Regulation but not listed in Annex I to this Regulation . Article 4 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS ANNEX I LIST OF SUPPLIER COUNTRIES BULGARIA CZECHOSLOVAKIA EGYPT GUATEMALA HAITI HONG KONG HUNGARY INDONESIA MACAO MALAYSIA PERU POLAND ROMANIA SINGAPORE SOUTH KOREA SRI LANKA THAILAND 31 . 12 . 85 Official Journal of the European Communities No L 366 / 3 ANNEX II QUANTITATIVE LIMITS FOR 1986 GROUP 1A Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 1 55.05 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 ,' 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale Bulgaria South Korea E P EEC E P EEC Tonnes Tonnes 10 3 96 35 7 846 Czecho ­ slovakia E P EEC Tonnes 10 7 336 Peru ( 1 ) E P EEC Tonnes 600 130 5 183 Romania E P EEC Tonnes 5 5 1 035 2 55.09 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 ," 87 , 88 ; 89 , 90 , 91 , 92 , 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , nar ­ row woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics Bulgaria South Korea Czecho ­ slovakia Egypt E P EEC E P EEC E P EEC E P Tonnes Tonnes Tonnes Tonnes 36 7 1 281 25 7 5 491 40 7 6 137 90 18 Hong Kong EEC E P EEC Tonnes 6 706 30 6 13 260 Hungary E P EEC Tonnes 36 7 2 240 M Sec Appendix . No L 366 / 4 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries 2 Malaysia (cont 'd ) Peru Poland Romania Singapore Thailand 2 a a ) Of which other than unbleached or bleached Bulgaria Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 E Tonnes 89 P 18 EEC 3 955 E Tonnes 89 P 18 EEC 2 797 E Tonnes 36 P 7 EEC 1 766 E Tonnes 36 P 7 EEC 4 002 E Tonnes 89 P 18 EEC 2 665 E Tonnes 89 P 18 EEC 9 014 E Tonnes 18 P 4 EEC 487 E Tonnes 7 P 2 EEC 679 E Tonnes 20 P 8 EEC 1 353 E Tonnes 26 P 5 EEC 11 445 E Tonnes 18 P\ 4 EEC 1 715 E Tonnes 30 Pl 5 EEC\ 1 575 E Tonnes 18 P 4 EEC 717 E Tonnes 18 P 4 EEC 2 482 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 South Korea Egypt Hong Kong Hungary Malaysia Poland Romania 31 . 12 . 85 Official Journal of the European Communities No L 366 / 5 Category OCT heading No NIMEXE code ( 1986 ) Description 2 a ) 'cont'd) 3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 Singapore E Tonnes 40 \ P 9 EEC 1 287 Thailand E Tonnes 30 P 5 EEC 2 334 Bulgaria E Tonnes 9 II P 2 EEC 163 South E Tonnes 10 Korea P 2 EEC 4 310 Czecho E Tonnes 9 slovakia P 2 EEC 1 624 Hong E Tonnes 9 Kong P 4 EEC 11 041 Hungary E Tonnes 9 P\ 2 EEC 594 Malay E Tonnes 110 sia (') PI 36 EEC 8 566 Poland E Tonnes 9 \ P 2 EEC 922 Romania E Tonnes 14 P \\ 2 EEC 1 129 Singapore E Tonnes 21 P 4 EEC 524 Thai E Tonnes 110 land (') P 22 EEC 16 205 ( 1 ) See Appendix . No L 366 / 6 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 3 a ) 56.07-01 , 05 , 07 , a ) Of which other than un Bulgaria E Tonnes 3 08 , 12 , 15 , 19 , 22 , bleached or bleached P 1,5 25 , 29 , 31 , 35 , 38 , EEC 88 40 , 41 , 43 , 46 , 47 , LL 49 South E Tonnes 4 \ Korea P 1 EEC 617 Hong E Tonnes 7,5 \ Kong P \ 4 EEC 7 400,5 Malay E Tonnes 50 Il\ sia 0 ) P 8 EEC 3 426 Poland E Tonnes 5 II Il\ \\ P II 1 EEC 714 Singapore E Tonnes 5 li \ P Il 1 EEC 133 Thai E Tonnes 50 l\\ land (') P 8 EEC 4 282 GROUP I B Category CCT heading No NIMEXE code ( 1986 ) Description 4 Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 Bulgaria E P EEC 1 000 pieces 28 6 796 South Korea E P EEC 1 000 pieces 28 6 11 169 Czecho ­ slovakia E P EEC 1 000 pieces 28 6 1 880 60.04 B I II a ) b ) c ) IV b) 1 aa ) ad ) 2 ee ) d ) 1 aa ) dd ) 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , under vests and the like , knitted or crocheted , not elastic or rubber ­ ized , other than babies' gar ­ ments , of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pull ­ overs , of regenerated textile fibres , other than babies' gar ­ ments 0 ) See Appendix . 31 . 12 . 85 Official Journal of the European Communities No L 366 / 7 Category CCT heading No NIMEXE code ( 1986 ) Description 4 (cont 'd) Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 Egypt 0 ) E P EEC 1 000 pieces 70 14 7 733 Hong Kong E P EEC 1 000 pieces 28 6 24 677 Hungary E P EEC 1 000 pieces 14 6 2 679 Macao E P EEC 1 000 pieces 28 6 10 197 Malaysia E P EEC 1 000 pieces 70 14 5 602 Poland E P EEC 1 000 pieces 28 6 10 057 Romania E P EEC 1 000 pieces 28 6 15 334 Singapore E P EEC 1 000 pieces 70 14 12 797 Thailand E P EEC 1 000 pieces 70 14 10 137 Bulgaria E P EEC 1 000 pieces 21 4 809 South Korea E P EEC 1 000 pieces 23 4 26 343 Czecho ­ slovakia E P EEC 1 000 pieces 21 4 1 302 Hong Kong E P EEC 1 000 pieces 23 4 26 419 5 60.05 A I a ) II b ) 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb) ccc) ddd ); eee ) m Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers , knitted or crocheted , not elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 ') See Appendix . No L 366 / 8 Official Journal of the European Communities 31 . 12 . 85 Mem Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries units Quantitative limits from 1 January to 51 December 1986 ber States Hungary 1 000 pieces (cont'd) E P EEC 11 4 2318 Macao 1 000 piecesE P EEC 21 270 9 979 Malaysia 1 000 piecesE P EEC 52 10 2 537 Peru 1 000 piecesE P EEC 52 10 767 Poland 1 000 piecesE P EEC 21 4 1 863 Romania 1 000 piecesE P EEC 21 4 10 586 Singapore 1 000 piecesE P EEC 52 10 7 156 Thailand 1 000 piecesE P EEC 52 10 7711 Men's and boys' outer garments Bulgaria 1 000 pieces6 E r EEC 26 5 407 61.01 B V n ) 1 2 3 e ) 1 2 3 South Korea 1 000 piecesE P EEC 20 5 4 639 61.02 Czecho ­ slovakia 1 000 piecesB II e ) 6 aa ) bb ) t P EEC 26 5 528cc ) Women 's , girls ' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women 's , girls ' and infants ' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Hong Kong 0 ) 1 000 pieces 61.01-62 , 64 , 66 , 72 , 74 , 76 61 . 02-66 , 68 , 72 E P EEC 26 5 50 916 Hungary 1 000 piecesE P EEC 1U 5 286 ( : ) See Appendix . n . 12 . 85 Official Journal of the European Communities No L 366 / 9 Mem ­ Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Unitsber States 6 Indonesia 1 000 pieces (cont 'd.) E P EEC Macao 1 000 piecesE P EEC Malaysia 1 000 piecesE P EEC Poland 1 000 piecesE P EEC Romania 1 000 piecesE P EEC Singapore 1 000 piecesE P EEC Quantitative limits from 1 January to 31 December 1986 65 13 4 403 26 27 10 473 65 13 3 575 26 5 571 26 5 4 255 65 13 7 294 65 13 2 553 65 13 1 765 13 3 351 15 3 8 129 13 3 202 31 3 29 245 7 3 334 Sri Lanka 1 000 piecesE P EEC Thailand 1 000 piecesE P EEC 60.05 Bulgaria 1 000 piecesE P EEC All b)4 aa ) 22 33 44 55 South Korea 1 000 piecesE P EEC 61.02 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other: Blouses and shirt-blouses , knit ­ ted , crocheted ( not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres R II e ) 7 bb ) cc ) dd ) Czecho ­ slovakia 1 000 piecesE P EEC60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 1 000 piecesHong Kong E P EEC Hungary 1 000 piecesE P EEC No L 366 / 10 Official Journal of the European Communities 31 . 12 . 85 Category CO heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States 7 Indonesia E r EEC cont 'd) Macao E P EEC Malaysia E P EEC Romania Singapore E P EEC E P EEC E P EEC F P EEC Sri Lanka Thailand Units Quantitative limits from 1 January to 31 December 1986 1 000 pieces 32 I 6 3 688 1 000 pieces 13 II 3 4 063 1 000 pieces 32 Il 6 | 1 895 1 000 pieces 13 Il 3 717 1 000 pieces 32 6 6 724 1 000 pieces 32 6 || 3 593 1 000 pieces 55 \ 6 2 410 1 000 pieces 28 6 2 617 1 000 pieces 148 6 27 945 1 000 pieces 28 6 773 1 000 pieces 65 6 46 675 1 000 pieces 14 6 633 1 000 pieces 70 14 6 034 8 61.03 A Bulgaria E P EEC Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres 61.03-11 , 15 , 19 South Korea E P EEC Czecho ­ slovakia E P EEC Hong Kong E P EEC Hungary E P EEC Indonesia E P EEC n . 12 . 85 Official Journal of the European Communities No L 366 / 11 Category CCT heading No NIMEXEcode ( 1986 ) Description 8 (cont 'd) Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 Macao E 1 000 pieces 28 P II 6 EECI 6088 Malaysia E 1 000 pieces 70 !! P I 14 EEC\ 4267 Poland E 1 000 pieces 28 P 6 EEC 1 292 Romania E 1 000 pieces 28 P l 6 EEC 6 216 Singapore E 1 000 pieces 70 P \ 14 EEC 4 790 Sri Lanka E 1 000 pieces 70 || P I 14 || EECI 3 744 Thailand E 1 000 pieces 70 Il P I 14 EEC 2 010 GROUP II A Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 9 55.08 Terry towelling and similar terry fabrics of cotton : South Korea E P Tonnes 10 2 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Czecho ­ slovakia Hong Kong EEC E P EEC E P EEC Tonnes Tonnes 962 12 2 671 10 2 1 502 No L 366 / 12 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 9 (cont'd) Hungary' Poland E P EEC E P EEC Tonnes Tonnes 8 2 228 12 2 789 20 62.02 B I a ) c ) Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Czecho ­ slova- kia ( 1 ) E P EEC Tonnes 15 4 914 l 62.02-12 , 13 , 19 B. Other :Bed linen , woven HungaryMacaoPoland Romania E P EEC E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes Tonnes 20 4 1 073 10 3 94 14 4 734 20 4 762 22 56.05 A Yarn of man-made fibres (dis ­ continuous or waste ), not put up for retail sale : South Korea E P EEC Tonnes 253 6 10 382 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale Macao Malaysia Romania Singapore Thailand E P EEC E P EEC E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes Tonnes Tonnes 29 6 345 81 14 4 565 34 7 2 276 71 14 2 544 71 14 1 590 (') See Appendix . 31 . 12 . 85 Official Journal of the European Communities No L 366 / 13 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 22 a ) 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 a ) Of which acrylic 23 56.05 B Yarn of man-made fibres ( discon ­ tinuous or waste ), not put up for retail sale : Poland E P EEC Tonnes 23 5 1 352 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale Romania E P EEC Tonnes 31 5 2 622 M ex 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): South Korea Czecho ­ slovakia E P EEC E P Tonnes Tonnes 7,5 1,5 1 565 8 2 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made textile fibres Hong Kong Poland EEC E P EEC E P EEC Tonnes Tonnes 1 634 7,5 3,5 5 789 8 2 1 271 32 a 58.04-63 a ) Of which cotton corduroy Czecho ­ slovakia Poland E P EEC E P EEC Tonnes Tonnes 4 1,5 1 407,5 4 1 310 39 62.02 B II a ) c ) III a ) 2 c ) 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric Czecho ­ slovakia Hong Kong Hungary Macao E P EEC E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes Tonnes 8 2 829 7,5 1,5 1 295 8 2 581 7,5 1,5 773 No L 366 / 14 Official Journal of the European Communities 31 . 12 . 85 GROUP II B Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 12 60.03 A B I II b Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Bulgaria E P EEC 1 000 pairs 100 15 2 102 C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Other than women's stockings of synthetic textile fibres South Korea E P EEC 1 000 pairs 500 39 99 683 Czecho ­ slovakia E P EEC 1 000 pairs 50 46 6 375 Hong Kong E P EEC 1 000 pairs 110 30 8 571 Hungary E P EEC 1 000 pairs 100 20 2 663 Poland E P EEC 1 000 pairs 200 20 4919 Romania E P EEC 1 000 pairs 232 46 30 132 Thailand E P EEC 1 000 pairs 390 70 9 684 13 60.04 B IV b ) 1 cc) 2 dd ) d ) 1 cc ) 2 cc) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted , not elastic or rubber ­ ized : South Korea E P EEC 1 000 pieces 142 28 7 449 Men's and boys ' underpants and briefs , women's , girls' and in ­ fants' (other than babies') knickers and briefs , knitted or crocheted , not elastic or rubber ­ ized , of cotton or synthetic tex ­ tile fibres Czecho ­ slovakia E P EEC 1 000 pieces 25 15 989 Hong Kong E P EEC 1 000 pieces 142 20 76 186 Hungary E P EEC 1 000 pieces 85 34 4 389 31 . 12 . 85 Official Journal of the European Communities No L 366 / 15 Category CCT heading No NIMEXE code ( 1986 ) Description 13 (cont 'd) 14 A 61.01 A II a ) 61.01-07 Men's and boys' outer garments : Men's and boys' coats of im ­ pregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 Macao E P EEC 1 000 pieces 142 28 4 231 Poland E P EEC 1 000 pieces 170 34 6 476 Romania E P EEC 1 000 pieces 170 34 9 979 Singapore E P EEC 1 000 pieces 200 35 5 262 South Korea E P EEC 1 000 pieces 7,5 1,5 3 709 Hong Kong E P EEC 1 000 pieces 7,5 1,5 3 041 Bulgaria E P EEC 1 000 pieces 7,5 1,5 159 South Korea E P EEC 1 000 pieces 10 1,5 2 227,5 Czecho ­ slovakia E P EEC 1 000 pieces 4 1,5 156,5 Hong Kong E P EEC 1 000 pieces 7,5 1,5 2 845 Poland E P EEC 1 000 pieces 7,5 1,5 499 Romania E P EEC 1 000 pieces 7,5 1,5 762 14 B 61.01 B V b ) 1 2 3 61.01-41 , 42 , 44 , 46 , 47 Men's and boys' outer garments : Men's and boys' woven over ­ coats , raincoats and other coats , cloaks and capes , other than those of category 14 A , of wool , of cotton or of man-made textile fibres No L 366 / 16 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 15 A 61.02 B I a ) Women's , girls' and infants' outer garments : B. Other : South Korea E P EEC 1 000 pieces 7,5 1,5 1 777 61.02-05 Women's , girls' and infants ' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 Hong Kong E P EEC 1 000 pieces 7,5 1,5 1 360 Macao E P EEC 1 000 pieces 7,5 1,5 125 Poland E P EEC 1 000 pieces 4 1,5 155,5 Romania E P EEC 1 000 pieces 4 1,5 103,5 15 B 61.02 B II e ) 1 aa ) bb ) cc) 2 aa ) bb ) cc ) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women's, girls ' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia E P EEC E P EEC E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 18 4 333 15 3 4 897 9 4 355 Hong Kong E P EEC 1 000 pieces 15 3 5 197 Hungary E P EEC 1 000 pieces 9 4 359 Macao E P EEC 1 000 pieces 15 3 154 Poland E P EEC 1 000 pieces 18 4 629 Romania E P EEC 1 000 pieces 18 4 1 027 31 . 12 . 85 Official Journal of the European Communities No L 366 / 17 Mem ­ Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Units Quantitative limits from 1 January to 31 December 1986 ber States 16 Bulgaria 1 000 pieces61.01 B Vc) 1 2 3 E P EEC 61.01-51 , 54 , 57 Men's and boys outer garments : Men's and boys' woven suits ( including coordinate suits con ­ sisting of two or three pieces , which are ordered , packed , con ­ signed and normally sold to ­ gether ) of wool , of cotton or of man-made texile fibres , excluding ski suits South Korea 1 000 piecesE P EEC 1 000 piecesCzecho ­ slovakia E P EEC 1 000 piecesHong Kong E P EEC 8 2 234 7,5 1,5 765 4 2 429 7,5 1,5 2 489 4 2 346 7,5 1,5 322 8 2 329 13 2 1 782 Hungary 1 000 piecesE P EEC Macao 1 000 piecesE P EEC Poland 1 000 piecesE P EEC Romania 1 000 piecesE P EEC 17 South Korea 1 000 pieces61.01 B Va ) 1 2 3 61.01-34 , 36 , 37 E P EEC Men's and boys' outer garments : Men's and boys' woven jackets ( excluding waister jackets ) and blazers of wool , of cotton or of man-made textile fibres Czecho ­ slovakia 1 000 piecesE P EEC Hungary 1 000 piecesE P EEC 7,5 1,5 2 453 4 1,5 359,5 7,5 1,5 324 7,5 1,5 737 12,5 1,5 859 Macao 1 000 piecesE P EEC Romania 1 000 piecesE P EEC No L 366 / 18 Official Journal of the European Communities 31 . 12 . 85 Mem Category CCT heading No NIMEXE code ( 1986 ) Description Third countries ber States Units Quantitative limits from 1 January to 31 December 1986 18 Tonnes61.03 B South Korea E P EECC 59 , Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres 61.03-51 , 55 , 81 , 85 , 89 Czecho ­ slovakia TonnesE P EEC TonnesHong Kong E P EEC 7,5 1,5 646 4 1,5 304,5 7,5 1,5 3 559 7,5 1,5 2 031 7,5 1,5 369 Macao TonnesE P EEC Poland TonnesE P EEC 19 61.05 61.05-10 , 99 Handkerchiefs South Korea 1 000 pieces A C E P EEC Czecho ­ slovakia 1 000 piecesE P EEC 1 000 piecesHong Kong E P EEC Hungary TonnesE P EEC 100 25 25 369 120 30 13 643 339 25 81 347 3 1,5 354,5 3 1,5 494,5 250 62 40 807 148 30 6 506 Macao TonnesE P EEC Malaysia 1 000 piecesE P EEC Poland 1 000 piecesE P EEC 31 . 12 . 85 Official Journal of the European Communities No L 366 / 19 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's , girls' and infants ' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres South Korea (') Czecho ­ slovakia E P EEC E P EEC 1 000 pieces 1 000 pieces 94 8 10 631 13 10 370 Hong Kong E P EEC 1 000 pieces 35 8 14 899 Macao E P 1 000 pieces 25 8 EEC 408 Singapore E P EEC 1 000 pieces 100 20 1 582 Sri Lanka E P EEC 1 000 pieces 70 20 2 621 Thailand E P EEC 1 000 pieces 100 20 3 551 24 60.04 B IV b ) 1 bb ) 2 aa ) bb ) d ) 1 bb ) 2 aa ) bb ) 60.04-47 , 73 60.04-51 , 53 , 81 , 83 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Men's and boy's pyjamas , knit ­ ted or crocheted , of cotton or of synthetic textile fibres Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and night ­ dresses , of cotton or of synthetic fibres South Korea Czecho ­ slovakia Hong Kong E P EEC E P EEC E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 28 6 3 065 17 7 1 950 28 6 6 744 Hungary E P EEC 1 000 pieces 17 7 1 550 Macao E P EEC 1 000 pieces 28 6 787 Poland E P EEC 1 000 pieces 34 7 1 212 (') Sec Appendix . No L 366 / 20 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 24 (cont'd) Romania Singa ­ pore ( 1 ) Thai ­ land (') E P EEC E P EEC E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 34 7 3 695 25 14 534 50 14 1 976 26 60.05 A II b 4 cc) 11 22 33 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : South Korea E P EEC 1 000 pieces 25 8 2 495 44 A. Outer garments and clothing accessories : II . Other : Czecho ­ slovakia E P EEC 1 000 pieces 10 10 365 61.02 B II e ) 4 bb ) cc) dd ) Women's , girls' and infants' outer garments : B. Other : Hong Kong E P EEC 1 000 pieces 30 8 9 288 ee ) 60.05-45 , 46 , 47 , 48 61.02-48 , 52 , 53 , 54 Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool , of cotton or of man-made textile fibres Macao Poland Romania Thailand E P EEC E P EEC E P EEC E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 38 8 848 46 9 1 630 46 9 853 96 19 2 590 27 60.05 A II b ) 4 dd) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : South Korea E P EEC 1 000 pieces 20 4 1 351 A. Outer garments and clothing accessories : Hong Kong E P 1 000 pieces 20 4 II . Other : EEC 8 215 61.02 B II e ) 5 aa ) bb ) cc ) Women's , girls' and infants' outer garments : Macao E P EEC 1 000 pieces 20 4 1 973 (') See Annex . 31 . 12 . 85 Official Journal of the European Communities No L 366 / 21 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 27 (cont'd) 60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted skirts , in ­ cluding divided skirts Singapore E P EEC 1 000 pieces 49 10 673 28 60.05 A II b ) 4 ee ) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : South Korea E P EEC 1 000 pieces 7,5 1,5 405 60.05-61 , 62 , 64 A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers ( except shorts ) other than babies' Hong Kong E P EEC 1 000 pieces 7,5 1,5 3 224 29 61.02 B II e ) 3 aa ) bb ) cc ) 61.02-42 , 43 , 44 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven suits and costumes ( including coor ­ dinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of wool , of cotton or of man-made textile fibres , excluding ski suits . South Korea Hong Kong E P EEC E P EEC 1 000 pieces 1 000 pieces 8 2 366 8 2 2 483 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls ' and infants ' under garments : Women's , girls' and infants' woven pyjamas and night ­ dresses , of wool , of cotton or of man-made textile fibres South Korea Czecho ­ slovakia Hong Kong E P EEC E P EEC E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 11 2 1 388 13 3 535 11 2 9 649 No L 366 / 22 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ber States Units Quantitative limits from 1 January to 31 December 1986 30 A (cont'd) Hungary Macao E P EEC E P EEC 1 000 pieces 1 000 pieces 7 3 1 437 11 2 4 401 30 B 61.04 B II Women's , girls' and infants' under garments : South Korea E P Tonnes 3 1,5 61.04-91 , 93 , 98 Women's , girls' and infants ' (other than babies') woven under garments , other than pyjamas and nightdresses , of wool , of cotton or of man-made textile fibres Macao EEC E P EEC Tonnes 97,5 2 1 18,5 31 61.09 D 61.09-50 Corsets , corset-belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : Brassieres , woven , knitted or crocheted South Korea Czecho ­ slovakia Hong Kong Macao E P EEC E P EEC E P EEC E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 49 10 4 594 40 12 736 180 10 16 090 49 10 5 307 68 60.04 A I II a ) b ) c ) III a ) b ) Under garments , knitted or crocheted , not elastic or rubberi ­ zed : A. Babies' garments ; girls' garments up to and including commercial size 86 : Hong Kong E P EEC : Tonnes 7,5 1,5 694 c ) d ) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Babies' under garments of knit ­ ted or crocheted fabrics , not elastic or rubberized 73 60.05 A II b ; 3 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : South Korea E P EEC 1 000 pieces 18 2 663 60.05-16 , 17 , 19 A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made tex ­ tile fibres Czecho ­ slovakia Hong Kong E P EEC E P EEC 1 000 pieces 1 000 pieces 12 2 507 10 2 1 683 31 . 12 . 85 Official Journal of the European Communities No L 366 /23 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 73 (cont'd) Hungary Macao Poland Romania Thailand E P EEC E P EEC E P EEC E P EEC E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 12 2 510 10 2 919 12 2 676 12 3 1 245 26 5 1 561 76 61.01 B I 61.02 B II a ) Men's and boys' outer garments : Women's , girls' and infants' outer garments : Bulgaria E P EEC 1 000 pieces 24 5 1 549 61.01-13 , 15 , 17 , 19 61.02-12 , 14 B. Other : Men's and boys' woven indus ­ trial and occupational clothing Women's , girls' and infants' woven aprons , smock-overalls and other industrial and occu ­ pational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres Czecho ­ slovakia Hong Kong Hungary E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes 15 3 559 12 2 3 636 15 3 670 78 61.01 A II b) B III V f) 1 g ) 1 2 3 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes , dressing gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer gar ­ ments , except garments of categories 6 , 14 A , 14 B , 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres South Korea Hong Kong Hungary E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes 7,5 1 1 744,5 7,5 1,5 4 527 7,5 1,5 455 No L 366 / 24 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber State &gt; Units Quantitative limits from 1 January to 31 December 1986 81 61.02 B I b ) II c ) e ) 8 aa ) 9 aa ) bb ) cc ) 61.02-07 , 22 , 23 , 24 , 85 , 90 , 91 , 92 Women's , girls' and infants' outer garments : B. Other : Women's , girls ' and infants' woven bath robes , dressing gowns , bed jackets and similar indoor wear and outer gar ­ ments , except garments of categories 6 , 7 , 15 A , 15 B , 21 , 26 , 27 , 29 , 76 , 79 and 80 , of wool , of cotton or of man-made textile fibres South Korea ( 1 ) Hong Kong (') Macao E P EEC E P EEC E P EEC 1 000 pieces Tonnes Tonnes 18 3,5 4 362,5 12 2 8 236 12 2 971 Romania E P EEC Tonnes 10 3 223 83 60.05 A II a ) b ) 4 hh ) 11 22 33 44 ijij ) 11 kk ) 11 11 ) 11 22 33 44 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rub ­ berized , other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres South Korea Hong Kong Hungary Macao E P EEC E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes Tonnes 9 2 467 9 2 2 363 10 2 614 9 2 485 GROUP III A Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 33 51.04 A III a ) Woven fabrics of man-made fibres ( continuous ), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : South Korea E P EEC Tonnes 43 9 4 009 (') See Appendix . 31 . 12, 85 Official Journal of the European Communities No L 366 / 25 Category CCT heading No N1MEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 33 (cont'd) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Sacks and bags , of a kind used for the packing of goods: B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or poly ­ propylene , less than 3 m wide ; woven sacks of such strip or the like 35 51.04 A IV 51.04-10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 Woven fabrics of man-made fibres ( continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : Woven fabrics of synthetic tex ­ tile fibres (continuous ) other than those for tyres and those containing elastomeric yarn South Korea E P EEC Tonnes 45 9 3 156 36 51.04 B III Woven fabrics of man-made fibres ( continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Czecho ­ slovakia E P EEC Tonnes 40 2 719 B. Woven fabrics of regenerated textile fibres : Hungary E P Tonnes 10 2 51.04-55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 Woven fabrics of regenerated textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn Poland Romania EEC E P EEC E P EEC Tonnes Tonnes 414 10 2 1 429 10 2 386 37 56.07 B Woven fabrics of man-made fibres ( discontinuous or waste ): B. Of regenerated textile fibres : South Korea E P EEC Tonnes 81 16 4 041 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 Woven fabrics of regenerated textile fibres ( discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Czecho ­ slovakia E P EEC Tonnes 15 10 1 658 No L 366 / 26 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No N1MEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 37 (cont'd) Poland Romania E P EEC E P EEC Tonnes Tonnes 60 22 1 223 90 22 2 945 38 A 60.01 B I b ) 1 60.01-40 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric Poland E P EEC Tonnes 7,5 1,5 773 38 B 62.02 A II 62.02-09 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven curtains ( other than net curtains ) and furnishing articles , of wool , of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48  Yarn of man-made fibres (conti ­ nuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-tex ­ turcd single yarn untwisted or with a twist of not more than 50 turns per metre Romania E P EEC Tonnes 150 38 3 073 46 ex 53.05 53.05-10 , 22 , 29 , 31 , 38 , 39 Sheep's or lamb's wool or other animal hair ( fine or coarse ), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 31 . 12 . 85 Official Journal of the European Communities No L 366 / 27 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 50 53.11 53.11-01 . 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Bulgaria South Korea Hungary E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes 16 3 257 12 2 467 16 3 333 53 55.07 55.07-10 , 90 Cotton gauze Tonnes 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Man-made fibres ( discontinuous or waste ), carded , combed or other ­ wise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (disconti ­ nuous or waste ), carded or combed Romania E P EEC Tonnes 80 6 11 484 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpeting and rugs , knot ­ ted (made up or not ) Roma ­ nia (') E P EEC Tonnes 24 3 606 61 58.05 A I a ) c ) II B 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 Narrow woven fabrics , and narrow fabrics (bolduc ) consisting of warp without weft assembled by means of an adhesive , other than goods fal ­ ling within heading No 58.06 : Narrow woven fabrics not ex ­ ceeding 30 cm in width with selvedges (woven , gummed or made otherwise ) on both edges , other than woven labels and the like ; bolduc Czecho ­ slovakia Hong Kong Poland E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes 10 2 585 7,5 1,5 1 461 10 2 398 62 58.06 58.07 58.06-10,90 Woven labels , badges and the like , not embroidered , in the piece , in strips or cut to shape or size Chenille yarn ( including flock che ­ nille yarn ), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn ); braids and orna ­ mental trimmings in the piece ; tassels , pompons and the like : No I 366 / 28 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 62 (cont'd) 58.08 58.09 58.10 58.07-31 , 39 , 50 , 80 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece; tassels , pompons and the like Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), plain Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace in the piece , in strips or in motifs Embroidery , in the piece , in strips or in motifs 64 60.01 B I b ) 2 3 60.01-51 , 55 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric ( imitation fur ), knitted or crocheted , not elastic or rubber ­ ized , of synthetic textile fibres 66 62.01 A B I II a ) b ) t ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton , or of man ­ made textile fibres Czecho ­ slovakia E P EEC Tonnes 7,5 1,5 1 138 31 . 12 . 85 Official Journal of the European Communities No L 366 / 29 GROUP III B Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 10 60.02 A B Gloves , mittens and mitts , knitted or crocheted , not elastic or rubber ­ ized : South Korea E P EEC 1 000 pairs 297 59 16 178 60.02-40 Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials Hong Kong Thailand E P EEC E 1 000 pairs 1 000 pairs 450 59 71 723 120 60.02-50 , 60 , 70 , 80 Gloves , mittens and mitts , knit ­ ted or crocheted , not elastic or rubberized , other than those of category 10 , of wool , of cotton or of man-made textile fibres P EEC 45 5 837 67 60.05 All b ) 5 B Outer garments and other articles , knitted or crocheted , not elastic or rubberized : South Korea E P EEC Tonnes 17 3 897 60.06 B II III Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): Czecho ­ slovakia E P EEC Tonnes 22 4 671 B. Other : Hungary EP Tonnes 22 4 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 Clothing accessories and other articles (except garments ), knit ­ ted or crocheted , not elastic or rubberized ; articles (other than bathing costumes ) of knitted or crocheted fabric , elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres EECI 966 67 a ) 60.05-97 a ) Of which sacks and bags of a kind used for the packing of goods , made from polyethy ­ lene or polypropylene strip Czecho ­ slovakia Hungary E P EEC E P EEC Tonnes Tonnes 11 2 421 11 2 809 69 60.04 B IV b)2 cc ) Under garments , knitted or crocheted , not elastic or rubber ­ ized : Czecho ­ slovakia E P EEC 1 000 pieces 20 4 584 60.04-54 B. Of other textile materials : Women's , girls ' and infants* knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies ' gar ­ ments Hungary E P EEC 1 000 pieces 20 4 422 No L 366 / 30 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 70 60.04 B III 60.04-31 , 33 , 34 Under garments , knitted or crocheted , not elastic or rubber ­ ized : b ) Of other textile materials : Panty-hose ( tights ) South Korea E P EEC 1 000 pieces 600 165 15 845 71 60.05 A II b ) 1 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : South Korea E P EEC Tonnes 7,5 1,5 146 A. Outer garments and clothing accessories : II . Other : Hong Kong E P Tonnes 7,5 1,5 b ) Other : EEC\ 334 60.05-06 , 07 , 08 , 09 1 . Babies' garments ; girls' garments up to and including com ­ mercial size 86 : Babies' knitted outer garments , of wool , of cotton or of man-made textile fibres Romania E P EEC Tonnes 7,5 1,5 118 72 60.05 A II b ) 2 60.06 B I 61.01 B II 61.02 B II b ) 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16 , 18 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Knitted swimwear Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Woven swimwear , of wool , of cotton or of man-made textile fibres Hong Kong (') E P EEC 1 000 pieces 49 10 12 757 (') bee Appendix . 31 . 12 . 85 Official Journal of the European Communities No L 366 / 31 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 74 60.05 A II b ) 4 gg ) 11 22 33 Outer garments and other articles , knitted or crocheted not elastic or rubberized : Hong Kong E P EEC 1 000 pieces 10 3 1 106 44 60.05-71 , 72 , 73 , 74 A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' (other than babies') suits and costumes ( including coordi ­ nate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together ), of knitted or crocheted fab ­ ric not elastic or rubber ­ ized , of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits Hungary E P EEC 1 000 pieces 15 4 250 75 60.05 A II b)4 ff) 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits ( in ­ cluding coordinate suits consisting of two or three pieces which are ordered , packed , consigned and nor ­ mally sold together ), of knit ­ ted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits 77 60.03 B II a ) Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Czechos ­ lovakia E P EEC 1 000 pairs 20 4 451 60.03-24 , 26 Women's stockings of synthetic textile fibres Romania E P EEC 1 000 pairs 20 4 1 367 No I 366 / 32 Official Journal of the European Communities 31 . 12 . 85 Category CO heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 80 TonnesHong Kong 61.02 A I a ) b ) E P EEC 7,5 1,5 980 Women's girls' and infants' outer garments : A. Babies' garments ; girls ' garments up to and including commercial size 86 : 61.04 A Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool , of cotton or of man-made textile fibres 61.02-01 , 03 61.04-01 , 09 82 Hong Kong Tonnes 7,5 1,5 60.04 B IV a ) c ) E P EEC 1 265 60.04-38 , 60 Under garments , knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Under garments , other than babies', knitted or crocheted , not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres Macao Tonnes 7,5 1,5 E P EEC 284 Romania TonnesE ! p ! i EEC ! 7,5 1,5 1 055 86 61.09 1 000 piecesSouth Korea E P EEC 34 7 3 943 A B C E Corsets , corset belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric ), whether or not elastic : Corsets , corset-belts , suspender ­ belts , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric ), other than brassieres , whether or not elastic 61.09-20 , 30 , 40 , 80 61.10 61.10-00 Tonnes87 Hong Kong Gloves , mittens , mitts , stockings , socks and sockettes , not knitted or crocheted E P EEC 13 1,5 1 629,5 31 . 12 . 85 Official Journal of the European Communities No L 366 / 33 GROUP III C Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 90 ex 59.04 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 Twine , cordage , ropes and cables , plaited or not : Twine , cordage , ropes and cables , of synthetic textile fibres , plaited or not Czecho ­ slovakia E P EEC Tonnes 18 4 1 601 91 62.04 A II Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods: South Korea E P Tonnes 18 3 B II 62.04-23 , 73 Tents Czecho ­ slovakia Hungary EEC E P EEC E P EEC Tonnes Tonnes 2 262 126 5 1 902 15 5 414 97 59.05 59.05-11 , 21 , 29 , 91 , 99 Nets and netting made of twine , cordage or rope , and made up fishing nets of yarn , twine , cordage or rope : Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope South Korea E P EEC Tonnes 13 1,5 734,5 100 59.08 59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with prep ­ arations of cellulose derivatives or of other artificial plastic materials Hungary E P EEC Tonnes 37 7 4 557 104 59.12 59.12-00 Textile fabrics otherwise impreg ­ nated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like : Textile fabrics , impregnated or coated , other than those of cate ­ gories 99 , 100 , 102 and 103 ; painted canvas being theatrical scenery , studio back-cloths or the like Romania E P EEC Tonnes 12,5 1,5 215 105 59.13 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials com ­ bined with rubber threads Poland E P EEC Tonnes 7,5 1,5 354 No I. 366 / 34 Official Journal of the European Communities 31 . 12 . 85 Category CCT heading No N1MEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods: Woven tarpaulins , sails , aw ­ nings and sunblinds l 110 62.04 A III B III 62.04-25 , 75 Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Woven pneumatic mattresses Czecho ­ slovakia Hungary Poland E P EEC E P EEC E P EEC Tonnes Tonnes Tonnes 175 5 2 297 116 5 3 274 103 5 1 962 111 62.04 A IV B IV 62.04-29 , 79 Tarpaulins , sails , awnings , sun ­ blinds , tents and camping goods : Camping goods , woven , other than pneumatic mattresses and tents South Korea Hungary E P EEC E P EEC Tonnes Tonnes 3 1,5 56,5 2 1,5 47,5 112 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles ( in ­ cluding dress patterns ): Other made up textile articles , woven , excluding those of categories 113 and 114 \ 31 . 12 . 85 Official Journal of the European Communities No L 366 / 35 GROUP IV Category CCT heading No NIMEXE code ( 1986 ) 115 ! 54.03 54.03-10 , 31 , 35 , 37 , 39 , 50 , 61 , 69 117 ! 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 Flax or ramie yarn , not put up for retail sale Poland E P EEC Tonnes 8 3 177 Woven fabrics of flax or of ramie Czecho ­ slovakia E P EEC Tonnes 80 20 1 956 Hungary E P Tonnes 17 12 « EEC 564 Poland E P EEC Tonnes 38 20 1 471 Romania E P EEC Tonnes 40 4 831 Bed linen , table linen and kitchen linen ; curtains and other furnishing articles : B. Other : l Bed linen of flax or ramie , other than knitted or crocheted Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Czecho ­ slovakia E P EEC Tonnes 15 5 468 B. Other : Table linen , toilet linen and kitchen linen of flax or ramie , other than knitted or crocheted Poland E P EEC Tonnes 20 5 917 Romania E P EEC Tonnes 20 4 424 Twine , cordage , ropes and cables , plaited or not : Poland E P Tonnes 7,5 2 Twine , cordage , ropes and cables , pl.iited or not , of flax or EEC 84,5 ramie I 118 ex 63.02 B I b ) 62.02-15 119 ex 62.02 B II b) B III b ) 62.02-61 , 75 121 ex 59.04 59.04-60 No L 366 / 36 Official Journal or the European Communities 31 . 12 . 85 Appendix Category Third country Provisions 1 Peru An additional quantity of 900 tonnes of products falling within category 1 is reserved for imports into Spain for inward processing arrangements with a view to release into free circulation in another Member State of the Community compensatory products . 3 Thailand The quantitative limits include cotton fabric falling within category 2 . 3 Malaysia The quantitative limits include cotton fabric falling within category 2 . 3 a ) Thailand The quantitative limits indicated include cotton fabric other than unbleached or bleached falling within category 2 a ). 3 a ) Malaysia The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a ). 4 Egypt The quantitative limits indicated only concern cotton products falling within NIMEXE codes 60.04 , 19 , 23 , 71 , 79 and 89 . 6 Hong Kong Within the quantitative limits there are the following sub-ceilings for long trousers falling within NIMEXE codes 61.01-72 , 74 and 76 and 61.02-66 , 68 and 72 broken down as follows : E 22 P ^ | ^ pieces )EEC 42 659 J 20 Czechoslovakia Including products falling within category 118 . 21 South Korea An additional flexibility of 1,5 % transfer between categories for products falling within category 17 is available . 24 Singapore Within that quantitative limit there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : E 12 P 7 \ (1 000 pieces ) EEC 266 J 24 Thailand The quantitative limit covers products falling within NIMEXE codes 60.04-51 , 53 , 81 and 83 only . 81 South Korea The quantitative limit indicated includes products falling within category 78 . 81 Hong Kong The quantitative limit indicated includes products falling within category 78 . 58 Romania The quantitative limits only cover industrially made carpets . 72 Hong Kong The quantitative limits indicated only cover knitted or crocheted bathing costumes , falling within NIMEXE codes 60.05-11 , 13 , 15 and 60.06-91 .